Citation Nr: 1430329	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine (claimed as 'upper neck') disorder.

2.  Entitlement to service connection for numbness of the left arm, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for numbness of the left leg, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Sister
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran and his sister testified at a Board hearing in July 2013.  This transcript has been associated with the claims file.  

The case was brought before the Board in March and December 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In a March 2014 rating decision the Veteran was granted service connection for a lumbar spine disability.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, this matter is considered resolved and is not in appellate status. 




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a cervical spine disorder is related to service.

2.  The preponderance of the evidence is against a finding that numbness of the left arm or left leg is related to service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for the establishment of entitlement to service connection for numbness of the left arm and left leg have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a May 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Analysis

The Veteran alleges that he developed a cervical spine disability due to a boating accident in service.  The Veteran also contends that the numbness in his left arm and left leg began as a result of the neck and back injuries sustained in this accident.  A June 1978 record noted the Veteran had previously reported back pain after falling off of the roof in May 1977.  He had been treated with a body cast.  See also April 1978 record noting complaints of back pain.  

A February 2006 VA treatment record noted the Veteran's complaints of tingling and numbness in his left arm.  A December 2009 VA treatment record noted the Veteran had lumbar spine pain without radiculopathy.

The Veteran was afforded a VA examination in May 2012.  The examiner noted that the Veteran's extremity numbness complaints were not radicular in nature and were not related to a lumbar spine disability.

At his July 2013 Board hearing the Veteran testified that he broke his neck in a boating accident in service.  He was in a body cast for approximately 6 months.  He testified that following separation from service he was treated at the university health center where he attended college.

The Veteran was afforded a VA examination in February 2014.  The examiner reviewed the claims file and performed a physical examination of the Veteran.  He ultimately opined that the Veteran's currently diagnosed degenerative changes of the neck were age appropriate and not related to service and were not caused or aggravated by the Veteran's lumbar spine disability.  The examiner also opined that the Veteran did not have evidence of a nerve condition of the upper or lower extremities.  

After reviewing the claims file, the Board finds that there is no competent evidence of record which shows that the Veteran currently, or since his appeal was filed, has been diagnosed with a disorder that is causing numbness of the left arm and left leg for which service connection is warranted.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1101; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A preponderance of the competent probative evidence weighs against the Veteran's assertion that his cervical spine disorder is related to service.  The evidence of record includes the testimony and statements of the Veteran asserting continuity of symptoms with respect to a neck disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Buczynski, supra.

The Board finds credible the Veteran's report that he has been diagnosed with degenerative changes of the cervical spine.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against his contentions that he currently has a cervical spine disorder that is related to service.  The Veteran was treated in service on multiple occasions for lower back pain, but there are no complaints or diagnosis of a cervical spine disorder.  

Here, the Board finds that the reported lay history of a cervical spine disorder in service and continued symptomatology post service, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Also, no medical examiner has linked the claimed condition to service.  The February 2014 VA examiner found that the Veteran's cervical spine disorder, which has been diagnosed as degenerative changes, was not related to active duty, but rather age related changes.  Emphasis is also placed on the multiple years after separation from service where the Veteran did not report a cervical spine disorder.  Unfortunately, this evidence weighs against the Veteran's contentions that his cervical spine disorder is related to service.

While the Board appreciates the Veteran's service, there is no competent and credible evidence showing that he been diagnosed with a disorder which causes numbness of the left arm or left leg for which service connection is warranted.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he has these disabilities, and the preponderance of the evidence is against the Veteran's claims.  
The Veteran has been diagnosed with cervical spine arthritis, but there is no evidence that this condition arose within the year following separation from service.  Accordingly, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307, 3.309 (2013).  

The preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for left arm numbness is denied.

Entitlement to service connection for left leg numbness is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


